Title: To Thomas Jefferson from Jane Savary, 21 February 1807
From: Savary, Jane
To: Jefferson, Thomas


                        
                            Sir
                     
                            Mont Azile, Prince Georges (Maryland21 Febuary 1807)
                        
                        A person who through many untoward accidents that daily happen, has from a state of enjoyment, of all the satisfaction of life
                            been at present brought to a Crisis where not only she is in danger of being deprived of this for the future but
                            undoubtedly reduced to misery and want if not immediately the threatening blow awarded, comes to implore your assistance,
                            as she is well acquainted that with the benevolent sentiments you possess towards your fellow Citizens, you are at the
                            same time happily blessed with the means of putting your urbanity into execution—
                        My husband, Peter Savary who for a great many years past, has always with good Success conducted his farm,
                            which is a property estimated at about £5.000. so as to save it from any incumbrance, being now far advanced in age, his
                            endeavours have not been lately crowned with the same good fortune, the crops have been scanty, our Stock reduced by
                            sickness and although we have denied ourselves some small luxuries our family were formerly used to, yet he has not been
                            able to defend himself from seeing his debts accumulate to the amount of abt. $1,500.—The greatest part of these,
                            judgment has been obtained against him and he is threatened every day to see his property sold by the Sheriff perhaps for
                            half the value—He is a stranger in this Country and can or will apply to nobody these gloomy thoughts prey upon his mind,
                            and he is pining a way visibly—In this circumstance I thought that a bold act projected by me alone and unknown to any
                            body, and charging myself with all the consequences if I act improperly which I as a woman am not able to discern,
                            particularly in a case where distress of mind deprives me of the power of reflection—The favor I come to sollicit of you
                            Sir is great, great for me, but gratitude shall erect a monument in my bosom, which no time shall
                            decay, no power overthrow—I can expect no compliance from my friends and acquaintances these being either unwilling or
                            unable, therefore must rest my only ressource in your exorable and beneficent heart that flies to the relief of the
                            distressed.—
                        Our farm if well managed, can clear 4 & 500$ a year very easily, which our meadow alone annually produces,
                            thereby you will please to observe, that in the mediocrity we live, we can be very well contented. Our family only consists
                            of 5. Person’s my Husband, my self, my daughter, and son in Law, a Gentleman from Poland, who after the Revolution of his
                            Country travelled through great many Countries and at last sought an abode in the regions of Columbian Liberty, and after
                            an unfortunate trial in trade was obliged to retire to a farmers
                            life—Besides we have an Italian young Lady a refugie from St. Domingo, whose husband was massacred there—
                        If the farm is sold our repose is disturbed, and we see no way of support with the small residue that would
                            come to us, therefore I undertake to fly to your clemency for Protection, and humbly pray to save us from ruin, it is in
                            your power I know it, and such a deed for which I come to crave your kindness will enable us to continue our industry for
                            the sustenance of our selves as we have been used to, it is, Sir, to advance us the Sum of 12 or 1500$—for which we will
                            make an annual payment of $4 or 500,$, which with redoubled activity and after having once extricated ourselves from the
                            Labyrinth of sneaking Debts, Suits & Judgments, which are always attended with gnawing expences, it will be a very easy
                            thing to shew ourselves just and accurate to our promise—I would have prevailed on my Husband to address you on this
                            subject himself, did I not know that his present weak state of Health will not permit him to use any mental exertions—But
                            should you which I fervently hope (as it is my only one) graciously grant my humble request, he will not loose a moment to
                            give you the necessary Security for such a benign act, to which I shall my self in particular attend to as being the
                            premium mobile of it—
                        The bearer our Servant Tully, a Boy abt. 24 Years old a capital waiter and excellent Carriage driver, has
                            order to find himself a master for $500.—which he is well worth. Should you be in want of such a character, he is at your
                            service for the above sum—A favor I have to add to the foregoing is to excuse my forwardness, and the trouble I occasion
                            you, and to bury it in oblivion—Having already the pen in my hand, and our sex being very prone to importunity, I request
                            another favor of you not for my self but for my Son in Law. he is a young Polander as I have already mentioned of very
                            good family, speaks and writes several living languages to perfection as I am informed, and is fully penetrated with
                            veneration for your merits and reputation—He wishes an opportunity to employ his talents more usefully than on a farm,
                            and to have at the same time a comfortable living, can his services be any ways acceptable to you he holds them entirely
                            devoted to you—
                        In hopes of a favorable answer, I raise my hands up to heaven and pray for your health and life and will
                            always call my self as I have always done heretofore 
                  Your Excellency’s Most Obedient and Most humble Servant
                        
                            Jane Savary
                     
                        
                    